Exhibit 99.1 For Immediate Release Press Release Regeneron Reports First Quarter 2010 Financial and Operating Results Tarrytown, New York (April 29, 2010) Regeneron Pharmaceuticals, Inc. (Nasdaq: REGN) today announced financial and operating results for the first quarter of 2010. The Company reported a net loss of $30.5 million, or $0.38 per share (basic and diluted), for the first quarter of 2010 compared with a net loss of $15.4 million, or $0.19 per share (basic and diluted), for the first quarter of 2009. At March 31, 2010, cash, restricted cash, and marketable securities totaled $413.5 million compared with $390.0 million at December 31, 2009. During the first quarter of 2010, the Company received $47.5 million from its landlord in connection with tenant improvement costs for new laboratory and office facilities that the Company leases in Tarrytown, New York. In addition, the Company received a $20.0 million annual technology licensing payment from AstraZeneca during the first quarter of 2010, as described below. Current Business Highlights ARCALYST® (rilonacept) – CAPSThe Company recognized $9.9 million of net product sales of ARCALYST® (rilonacept) Injection for Subcutaneous Use in the first quarter of 2010, which included $5.1 million of ARCALYST® (rilonacept) net product sales made during the quarter and $4.8 million of previously deferred net product sales, as described below under “Financial Results.” In the same quarter of 2009, the Company recognized $3.9 million of
